Citation Nr: 1603736	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-07 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES
 
1.  Entitlement to service connection for a cervical disorder, to include degenerative disc disease.
 
2.  Entitlement to service connection for a lumbar disorder, to include degenerative disc disease.
 
 
REPRESENTATION
 
Appellant represented by:  John E. Walus, Attorney 
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
 
ATTORNEY FOR THE BOARD
 
C. Howell, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1982 to June 1982, and from September 1983 to February 1998.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  
 
The Veteran testified at an October 2015 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS record.
 
 
FINDINGS OF FACT
 
1.  The Veteran's cervical disorder, to include degenerative disc disease, is etiologically related to active duty service.
 
2.  The lumbar disorder, to include degenerative disc disease, is etiologically related to active duty service.
 
 

CONCLUSIONS OF LAW
 
1.  Resolving reasonable doubt in the Veteran's favor, a cervical spine disorder, to include degenerative disc disease, was incurred inservice.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, a lumbar disorder, to include degenerative disc disease, was incurred inservice.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
Here, the disposition of the claim decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.   38 U.S.C.A. §§ 5103 5103A (West 2014).
 
Laws and Regulations
 
Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).
 
Analysis
 
The Veteran seeks entitlement to service connection for cervical and lumbar spine disorders, to include degenerative disc disease involving each portion of the spine.  He currently has diagnoses of degenerative disc disease of both the cervical and lumbar spine.  See November 2015 Private Medical Records.
 
While in active duty service, the Veteran participated in parachute jumps and long marches while carrying up to 80 pounds.  See October 2015 Hearing Testimony.  In November 1995, he sustained a closed right tibia and fibula fracture while participating in a parachute jump, which eventually led to his discharge from service.  See, e.g., December 1997 Medical Board Proceedings; November 1995 Service Treatment Records.
 
The remaining issue is whether the Veteran's cervical and lumbar spine disorders are etiologically related to his active duty service.
 
Since service, the Veteran has received private and VA medical treatment for his spine.  In September 2007, magnetic resonance imaging of both his cervical and lumbar spine revealed mild cervical degenerative disc changes, but no significant abnormalities.  The lumbar spine showed very mild disc desiccation and disc bulges, but no significant disc herniation or stenosis.  See September 2007 Private Medical Records.  VA treatment records reflect an August 2007 computed tomography scan showing cervical degenerative disc disease; July 2009 therapy for neck and back pain; and April 2013 magnetic resonance imaging showing lumbar spinal stenosis.  The Veteran continues to seek treatment for neck and back pain.  See, e.g., June 2015 VA Treatment Records.
 
The record contains conflicting evidence as to whether the Veteran's cervical and lumbar degenerative disc disease is etiologically related to service.  A March 2011 VA examination revealed that the Veteran had moderately advanced degenerative disc disease of the cervical spine.  The examiner diagnosed a compression of the cervical spine secondary to November 1995 right tibia and fibula fractures.  The examiner reviewed the claims file, but offered no further rationale regarding the diagnosis.  The examiner also examined his thoracic spine, and determined there was insufficient evidence to warrant a diagnosis of acute or chronic thoracic spine disorder.  The examiner noted mild scoliosis, which was  also shown at the Veteran's August 1997 exit examination.  While the March 2011 VA examination is probative, it lacks any rationale explaining how the examiner concluded that his cervical spine disorder was secondary to the November 1995 injury.
 
A February 2012 VA examination diagnosed cervical degenerative disc disease; very mild lumbar degenerative disc disease; and mild upper thoracic spine scoliosis.  During the examination, the appellant reported that he began having neck and upper back problems within six months to one year of his 1995 parachute jump injury.  The examiner reviewed the claims file, and determined that both the cervical spine and lumbar spine disorders were less likely than not due to the Veteran's service.  The examiner noted that the appellant was not seen for a cervical spine disorder until nine years after discharge.  The examiner opined that while degenerative disc disease of both the cervical and lumbar spine was part of the Veteran's aging process, and his work in maintenance could have contributed to that disorder.  The examiner also opined that there was no credible medical evidence linking parachute jumps to degenerative disc disease.  Finally, the examiner noted that scoliosis is a congenital condition and not related to service.
 
While the February 2012 VA examination is also probative, the record also includes several pieces of medical literature, submitted in November 2015, relating lumbar spine disorders to military parachuting.  The examiner, on the other hand, asserted that there was no "credible medical or scientific literature" linking parachute jumping to lumbar degenerative disc disease.
 
In favor of the claim is a November 2015 letter from  the Veteran's treating VA physician who noted his history of airborne training and opined that injuries to the lumbar spine were to be expected from multiple jumps.  The physician further stated that the Veteran's cervical stenosis was likely related to his history of military service and airborne training.
 
The record also contains a November 2015 letter from a private, board certified orthopedic spinal surgeon.  The surgeon reviewed the Veteran's medical records and noted his infantry service and parachute jump injury.  The surgeon opined that, while the exact cause of degenerative disc disease is multifactorial, medical literature has demonstrated that military parachuting can cause spinal injuries.  The surgeon concluded that his degenerative disc disease of the cervical and lumbar spine was as likely as not related to the continually arduous activities experienced by his career as an infantryman.  The surgeon also concluded that scoliosis, while likely congenital in nature, was as likely as not exacerbated by his military service and parachute jump injury.
 
Both of the November 2015 letters are probative of the issue.  Further, the letter from the orthopedic spine surgeon provided the most thorough rationale, including a review of the medical literature, concerning the etiology of the Veteran's cervical and lumbar degenerative disc disease.  
 
The Board finds the opinions as to the etiology of the Veteran's cervical and lumbar spine disorders are at least of equal probative value.  As such, resolving reasonable doubt in the Veteran's favor, there is credible and probative evidence that his cervical and lumbar spine disorders, to include degenerative disc disease involving each portion of the spine, are at least as likely as not etiologically related to his military service.  Therefore, service connection is warranted.  See 38 U.S.C.A. § 5107(b).
 
 

ORDER
 
Entitlement to service connection for a cervical disorder, to include degenerative disc disease  and scoliosis, is granted.
 
Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease and scoliosis, is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


